Wallach, J. (dissenting).
On or about January 29, 1987, almost six years to the day after she commenced her employment as a nontenured assistant professor at the Lubin Schools of Business at Pace University, Ms. Bette S.J. Mittleman filed a complaint with appellant Commission on Human Rights, charging Pace and its Chancellor with unlawful discrimination arising from alleged gender bias against her. The only specifications of the charge were set forth verbatim as follows:
"A. In or about the middle of June 1986, I learned that Dr. E. J. Mortola, Chancellor, who is a male, denied me tenure. The reason given to me for denying me tenure was that I do not possess a PhD.
*187"B. Upon information and belief, there are two (2) similarly situated male employees who have been granted tenure and do not possess Ph.Ds.”
Two years of intensive contract negotiations followed. When complainant declined to accept the final, negotiated, good-faith offer, the University informed her in June 1989 that her services would be terminated. Complainant then filed an amended complaint the following month, charging unlawful discrimination by way of retaliation.
In May-June 1990 a five-day hearing took place before Administrative Law Judge (ALJ) Linda A. Stagno, whose lengthy recommended decision and order dismissed this complaint as entirely lacking in merit. After exhaustive consideration of every grievance advanced by complainant, the ALJ found, inter alia:
"Respondents [Pace and its officers] presented credible and sufficient evidence of non-discriminatory reasons for Complainant’s tenure denial. Essentially, Respondents denied Complainant tenure because she did not have a Ph.D., had not performed any scholarly research, and would not have enhanced Pace’s chances of getting AACSB accreditation. The evidence at hearing established that Complainant’s tenure application went through Pace’s multi-step process and there was no evidence to suggest that the process was tainted or that gender played any role in her tenure consideration. * * *
"Further, the statistics offered by Respondents through [Dean] Pastore also demonstrated an admirable record on the advancement and promotion of female faculty at Pace, while Complainant’s statistics were inconclusive. Thus, we find that Pastore’s actions regarding Complainant’s denial of tenure were in no way gender-based and were, therefore, non-discriminatory.
"In sum, Respondents’ [sic] successfully rebutted Complainant’s case and proved, by a preponderance of evidence, that the tenure denial was not discriminatory. Complainant failed to demonstrate that Respondents’ stated reasons were pretextual. Therefore, that complaint must be dismissed.” (Emphasis added.)
Interestingly, it developed at the hearing that complainant’s male predecessor had been denied tenure for the very same reason, namely, lack of a Ph.D. or other "terminal degree,” and the absence of any equivalent evidence of scholarship.
Unfortunately for Pace, this sweeping victory on the core *188issue in the case proved to be as illusory as Napoleon’s in the Battle of Borodino. Pace’s startling reversal of fortune came about when the AU went on to hold that a letter from Pace’s Provost, Dr. Joseph M. Pastore, Jr., to complainant on June 2, 1989, constituted a retaliatory discharge for her filing of what had just been held a meritless complaint, and that other written exchanges between the parties buttressed that conclusion. The final order issued by the Commission on September 25, 1991, which the majority would reinstate, awards the sum of $4,000 (double the sum recommended by the AU) for emotional distress, and directs "front pay” commencing for the 1991-1992 school year "until such time as Complainant’s reinstatement.”
There is no dispute that all adjunct appointments such as complainant’s are normally tendered in standard written form with a one-year term, and that they contain an express disclaimer of renewal or tenure rights. Thus complainant, if this order ultimately stands, has achieved through the back door that for which she has been lawfully disqualified, and what no nontenured appointee has ever received at Pace, namely, either lifetime tenure (since only a foolhardy administrator might contend that the "retaliation” umbrella fashioned by the Commission for complainant would disappear with time), or, if there is no teaching assignment for her at Pace, a lifetime annuity. It was doubtless these circumstances which led the motion court to describe the order as "illogical and illegal”, resulting in its vacatur and this appeal by the Commission.
Concededly, if the outcome of this case were to turn solely on a construction exercise upon Dr. Pastore’s June 2, 1989 letter (as we sometimes must do with a layman’s kitchen table will containing contradictory provisions), the majority’s conclusion might carry some weight. But in my view, the task placed before us is not so narrow. The June 2nd letter does not stand in total isolation, but must be viewed as merely the latest step in a tortured series of "sporadic settlement negotiations” which reached a climax of sorts with the filing of the July 1989 complaint. Those negotiations consistently encompassed two elements: (i) agreement on an acceptable employment agreement short of full tenure, and (ii) withdrawal of her 1987 complaint with the Commission. The AU even found that "[h]ad the negotiations been successful, Complainant would most likely have been awarded a contract and the complaint would have been withdrawn.” Complainant herself *189acknowledged this. On July 20, 1989, after receiving Dr. Pastore’s termination letter, complainant wrote to Chancellor Mortola, recounting that she had "further subsequently stated my intention to withdraw immediately my complaint with the New York City Human Rights Commission, upon joint execution of the Agreement.” She even offered in the letter to withdraw her amended charges of retaliation. Complainant similarly acknowledged at the hearing that "as part of this settlement proposal agreement * * * it was * * * understood that [she] would take steps to dismiss the proceeding filed with th[e] Commission”. Even Commission counsel had "no problem stipulating that at one point an agreement might have been acceptable and might have ended this case, which included a withdrawal of the claim here.”
Further evidencing complainant’s intent to include a withdrawal as part of a global settlement, her private counsel, in his settlement negotiations, never questioned the provision proposed by Pace requiring withdrawal of the discrimination complaint. There is also Commission counsel’s stipulation that complainant’s private counsel had agreed to a provision requiring withdrawal of the discrimination complaint. And the University’s officers evidenced the same understanding of the settlement discussions which were reduced to writing "in final form” in the proposed, revised contract forwarded to complainant on February 1, 1989. The sixth of the eight numbered paragraphs in that agreement read as follows: "Mittleman agrees within five (5) business days of the execution of this agreement to take any and all steps necessary to withdraw her complaint and discontinue the aforementioned proceeding filed with the Commission on Human Rights for the City of New York.”
Responding to this offer, complainant called President Sharwell and told him, cryptically, that she was "neither signing it nor rejecting it.” Confronted with this enigma, President Sharwell wrote back on February 23, 1989, stating the employment offer would remain open until March 1, but not thereafter. When complainant remained silent, the purportedly fatal letter of June 2,1989 followed, which in this context of elementary contract law should be regarded as mere surplusage, without legal force or effect.
Within this same contractual context the ALJ made the following finding which is uncritically accepted by the majority: "The original adjunct contract offer [July 16, 1986] was made by Mortola 'on a year-to-year basis subject to the needs *190of the institution and a capacity of the faculty member to continue to carry the work assignment satisfactorily.’ The record is devoid of any evidence tending to show that complainant’s yearly adjunct contract was not renewed for either of those two stated reasons. Thus, in consideration of these requirements, the clear language of the June 1989 letter, and Respondents’ position at hearing that the adjunct position was withdrawn as a result of the failure of settlement negotiations, this tribunal concludes and so finds that the withdrawal or failure to renew Complainant’s contract was retaliatory.” (Emphasis added.)
The error of law in this finding is apparent. It establishes an erroneous premise that this "offer” gave complainant a special status enjoyed by no other adjunct appointee of Pace: that in the absence of affirmative proof by Pace of either (i) a change in Pace’s "needs,” or (ii) complainant’s incapacitation, a modified form of tenure had been extended to her. But this idea is conclusively refuted by the express language contained in the contracts theretofore signed by complainant and every other Pace adjunct: No right or expectation of renewal exists by reason of this [adjunct] appointment unless the Faculty Member has been granted tenure.” That is definitive of complainant’s status in June 1989. Clearly, Dr. Pastore’s letter cannot be read as enlarging the plain language of the contract complainant signed on May 15, 1986 and in succeeding years. Its language is advisory in content, and restrictive rather than expansive. Thus, instead of any supposed renewal "entitlement” on June 2, 1989, she was simply a year-to-year employee terminable at will at the expiration of the annual term (Sabetay v Sterling Drug, 69 NY2d 329; Murphy v American Home Prods. Corp., 58 NY2d 293). Complainant’s nonrenewal after her tenure denial was pursuant to this long-vested and consistently reaffirmed employer’s contractual right, unencumbered by any necessity by Pace to establish the existence of other burdensome conditions.
With the jural relationship of the parties in June 1989 placed in proper focus, we must now ask whether the record contains any competent evidence to support the conclusion that in the exercise of its unfettered contractual right to decline renewal, Pace committed "retaliation” within the meaning of section section 8-107 (7) of the Administrative Code of the City of New York. On this record, the answer must be No.
*191A mandated function of the Commission is to encourage the parties to settle cases. Rules 24 through 26 of the Commission’s Rules of Practice implement this function. Rule 26, entitled "Non-disclosure of offers of settlement or conciliation,” provides that "[t]he Commission shall not disclose offers of settlement or conciliation made by the parties.” (47 RCNY 1-04 [c] [1991].) Similarly, section 8-119 (d) of the Administrative Code provides that "[e]vidence relating to endeavors at mediation or conciliation by, between or among the commission, the complainant and the respondent shall not be admissible.” While this provision only became effective on September 16, 1991, it should be retroactively applied because it is remedial in nature (Matter of Hynson [American Motors Sales Corp.], 164 AD2d 41, 48), and in any event merely restates the common-law rule (see, Bigelow-Sanford, Inc. v Specialized Commercial Floors, 77 AD2d 464). The suggestion by the majority that the June 2, 1989 letter consists of an admission of fact is simply untenable. It is wholly and manifestly the exposition of a negotiating position.
Pace’s objection to the introduction of this letter was preserved by timely motion to dismiss the retaliation claim and bar introduction on the ground that settlement discussions are inadmissible. Thus, there was no need to renew the objection at the hearing which commenced just six days later. Nor is there any reason to consider the objection waived. In Pace’s counsel’s opening statement, he noted "the Commission’s policies favoring settlement^ that t]he university complied with those policies in earnest good faith * * * [and that] settlement negotiations, as a matter of general law, should be privileged”. While counsel stated that he had "no objection” to the admission of the June 2 letter, the colloquy makes it clear that Pace only waived its objection to the fact that the exhibit shown to the witness was an unsigned copy and not the actual letter she had received. Even if the June 2 letter was properly admitted, it does not establish a causal connection between the protected activity and the alleged mistreatment (see, De-Cintio v Westchester County Med. Ctr., 821 F2d 111, 115, cert denied 484 US 965). Read in context, the letter clearly suggests that Pace’s inability to offer complainant a faculty appointment for the forthcoming academic year was the result of the parties’ inability to agree on the terms of a contract, rather than retaliation for her refusal to withdraw her discrimination complaint. (Nor, for that matter, did the parties’ continuing correspondence toward settlement, in late 1989 *192and early 1990, lend any further support to complainant’s claim of retaliation.)
Complainant’s contention that her announcement to Dean Bonaparte, who hired her as an adjunct, to the effect that she had no intention of taking any steps in pursuit of a Ph.D. degree, somehow immunized her from this tenure requirement is without merit. Enlargement of the doctoral faculty was no trivial issue with Pace, whose hopes for the accreditation of its Lubin Schools of Business lay in increasing the ratio of Ph.D.qualified faculty to the student body. Complainant’s declaration was much like the high school freshman who proclaims that he/she does not "like” or "do” geometry. After absorbing such news, no school could be faulted for coming down on the side of Euclid, and no one could say that the school was thereby estopped from giving the child a flunking grade. The same may be concluded with respect to complainant’s denial of tenure and ultimate dismissal based, inter alia, on her complete lack of scholarly writing.
Early on, complainant’s immediate superior, Professor Varanelli, and her department head, Professor Baugher, became aware that she "did no scholarly research and did not publish any articles or works of any kind” (AU finding No. 8). They resolved to help her, and created a topic for her: a survey of how former Pace students who majored in International Management were faring in their careers. When complainant floundered, they furnished a graduate student, skilled in computer work, to assist her. When she failed to produce anything after the survey responses came back, she complained that the help provided was inadequate. When that excuse did not find acceptance, she claimed that the survey responses, if reported, would be embarrassing to Pace. Apparently it never entered her mind that negative responses might provide the basis for constructive recommendations valuable to Pace — a probable reason for the survey in the first place.
At the AU hearing it developed that complainant was anything but satisfied with the help of her colleagues. She accused both Varanelli and Baugher of having politically incorrect artwork in their respective offices, an accusation rejected by the AU. She also attempted to put in the mouth of another senior official at Pace a disparaging remark about her living at Sutton Place, and therefore not needing a permanent appointment. The AU rejected this as a fabrication.
Professor Baugher was the chair of the first committee to *193review complainant’s tenure application, which voted it down. In her deposition, complainant testified to her belief that Baugher had "hang-ups” with women. Cross-examined on this at the hearing, she fenced with counsel but essentially confirmed her earlier testimony. This stance reflects complainant’s tendency to reduce her tenure denial to the level of personal bias without any basis for such an attack. Perhaps worse, it demonstrates that whenever complainant is caught in a shortcoming, the blame must always be placed at someone else’s door.
Thus, the record is replete with evidence that complainant’s termination was based on substantial reasons other than supposed retaliation.
Wholly apart from the evidence indicating a nonretaliatory termination, the dismissal of complainant’s retaliatory discharge claim must follow as a matter of law. Without the June 2 letter and other correspondence, there is no substantial evidence to support the retaliation charge, and therefore the order of the Commission must be vacated on this ground (Burlington Indus. v New York City Human Rights Commn., 82 AD2d 415, 417, affd 58 NY2d 983). The Commission’s determination may be said to be arbitrary inasmuch as it was reached in violation of the agency’s own rules, as well as settled law.
The notion that Pace’s insistence on withdrawal of the sex discrimination complaint was the solitary, or even primary, reason for complainant’s nonrenewal is unsupported, and ignores the lengthy negotiations devoted to reaching terms of her continued employment. The majority has taken note of the inordinately peremptory posture of complainant’s attorney in the course of these negotiations. It could reasonably be contemplated that as a logical adjunct to a new employment agreement, complainant would be expected, as a matter of course, to have withdrawn her sex discrimination complaint. What the majority has done is to have placed undue emphasis upon that complaint as the central object of the negotiation. They have elevated that meritless complaint to the level that complainant’s failure to withdraw it is viewed as the only reason for her ultimate rejection, notwithstanding her attorney’s rigid negotiating posture, and her own enigmatic stance toward what both sides had apparently taken to be a final settlement. The majority has made an unwarranted textual revision of the June 2, 1989 letter that terminated complainant’s teaching assignment, to provide that "since [i.e., because] *194Ms. Mittleman brought a sex discrimination complaint, and refused to withdraw it, she would not be permitted to teach at Pace.” The actual language, far different from the majority’s revisionist paraphrase, needs no emendation. Termination was "in consideration of the pending litigation and the fact that we have been unable to obtain your agreement on the faculty appointment letter” (emphasis added).
Two further observations are required. First, the majority view that the dismissal of complainant’s main complaint as to discriminatory denial of tenure is "irrelevant with respect to the only issue before us” (i.e., retaliation) can hardly be true. The two charges were tried together in one continuous five-day hearing. Pace’s exemplary record for non-gender bias bears heavily on the fundamental question before us with respect to Pace’s intent to retaliate, and heavily rebuts any such intent.
Second, we cannot agree with the conclusion reached by the ALJ that a finding of retaliation will not have a chilling effect on settlement negotiations pertaining to other discrimination claims. To the contrary, if the present Commission order stands, we believe it will have a disastrous impact on the very minority group the statutory scheme is designed to protect, as well as all other young scholars aspiring to promotion in the academic vineyard.
Let us, for a moment, imagine the advice that general counsel to a college or university must now give if consulted on the legal effect of tenure denial to a female or other minority teacher in its employ. That advice, if the majority decision is to provide any guide, must amount to this: "Look, Mr. Provost, if you have an impeccable record of minority promotion and tenure (just like Pace in its lawsuit with Prof. Mittleman), stand your ground, and deny tenure on the merits. But you must, simultaneously with your tenure denial, terminate the applicant at the end of the existing appointment. Any other course will, at a minimum, create a de facto form of tenure if a discrimination complaint challenging the tenure denial is later filed with the Human Rights Commission, because any change in that applicant’s status, or even the mention of such a change in any settlement negotiation, will expose you to a retaliation charge, and, if successful, a resultant imposition of lifetime tenure or lifetime pay. Of course, you must apply the same policy to all non-minority tenure applicants, as well.”
*195If governmental intervention in the internal affairs of an institution of higher learning leads to such an absurd result— namely, the expanded employment of an academic guillotine on every college campus in the State — it must be concluded that a judicial decision mandating its use is fatally flawed. The majority simply fails to come to grips with this issue and does not appreciate the sagacity of our clear-sighted general counsel, when she rests on the obvious proposition that there can be no "retaliation” for the filing of a complaint with the Commission if termination occurs before any complaint is filed.
If the majority view should ultimately prevail in this case, Pace may find some consolation in the fact that the cost of complainant’s lifetime annuity will not permanently damage the University’s fiscal position; the institution can absorb the damage by passing it along to the students in the next round of tuition hikes. When that happens, it will impact nondiscriminatorily on a gender-blind and color-blind basis. For that, at least, we (if not the student body) may all be grateful.
Accordingly, we would affirm the order appealed from, annulling the Commission’s determination and dismissing the complaint in its entirety.
Rosenberger and Kupferman, JJ., concur with Carro, J.; Sullivan, J. P., and Wallace, J., dissent in an opinion by Wallace, J.
Order and judgment (one paper), Supreme Court, New York County, entered October 13, 1992, which set aside, in part, the Commission’s decision and, denied its cross motion to enforce said decision, modified, on the law, with costs, and the Commission’s decision and order reinstated, except for the provision requiring petitioners to submit to the Administrative Law Judge and the Commission’s Law Enforcement Bureau "a staff education plan outlining how it intends to curtail retaliatory practices.” There was no evidence or finding of other incidents of retaliation, and thus no "retaliatory practices” that require a staff education plan. The Commission’s cross motion to enforce that decision and order is granted, as so modified.